City of San /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 7, 2015

                                      No. 04-15-00586-CV

                      Richard DOMINGUEZ and Mary Lou Dominguez,
                                     Appellants

                                                v.

                                  CITY OF SAN ANTONIO,
                                         Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-07410
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal states he is appealing from an order granting defendant’s
plea to the jurisdiction of June 29, 2015 and an order denying plaintiff’s motion for rehearing of
September 10, 2015. Based on the notice of appeal, and in the absence of a clerk’s record, it
appears to this court that the appellate deadlines will run from June 29, 2015. The notification of
late clerk’s record is NOTED. The clerk’s record must be filed in this court no later than thirty
days from the date of this order.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court